Received:B302499G45                       Aug    6 2015 04:13pra        PQ01


FROM   :Kendall    Co.Constable Pet.     2    FRX NO.     :830-249-9045   Aug.     06 2015 04:15PM    PI




                                         MILBURN DEARING, CONSTABLE
                                             Precinct 2, Kendall County
                                                      124 Sharon Drive
                                                   Boerne, Texas 78006
                                                         August 6,2015
                                                      830-249-2171


                   To the clerk of the Texas Fourth Court of Appeals
                  Please e-mail me the results of all the actions of the Texas Fourth Court of
                  Appeals on cause number 04-15-00440-CV styled Gomez v Dashiell.
                  Kendall County Constable holds the Writ of Possession issued by Kendall
                  County Court of Law Judge Palmer.




                  Milbum Dearing                  /
                  Constable Precinct 2
                  Kendall County, Texas
                  e-mail: dearing@gvtc.com